Citation Nr: 9929144	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-09 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability due to VA treatment of the veteran with Dilantin.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to 
October 1955, and from December 1956 to December 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The veteran requested a Travel Board hearing in a VA Form 9, 
dated in June 1998.  In a statement received in October 1998, 
however, the veteran withdrew his request for such a hearing 
and requested that it not be rescheduled.  The case is now 
ready for appellate review.


FINDING OF FACT

The claim for compensation pursuant to 38 U.S.C.A. § 1151 for 
disability due to VA treatment of the veteran with Dilantin 
is not plausible.


CONCLUSION OF LAW

The claim for compensation pursuant to 38 U.S.C.A. § 1151 for 
disability due to VA treatment of the veteran with Dilantin 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
610-611 (1992).  A well-grounded claim is a plausible claim, 
that is, a claim which is meritorious on its own or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has stated that the quality and quantity 
of evidence required to meet this statutory burden depends 
upon the issue presented by the claim.  Grottveit at 92-93.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Id.

The veteran's claim was filed in December 1997.  Therefore, 
the provisions of 38 U.S.C. § 1151, as amended by § 422(a) of 
P. L. No. 104-204, are applicable to his claim.  See 
VAOPGCPREC 40-97.  Under the provisions of 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999), where a veteran suffers additional 
disability not the result of his own willful misconduct and 
as a result of hospital care, medical or surgical treatment, 
or examination by VA, and the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department, or an event not reasonably 
foreseeable, compensation shall be awarded in the same manner 
as if such disability were service connected.

The veteran contends that VA misdiagnosed him with a seizure 
disorder in 1982 and treated the misdiagnosed disorder with 
Dilantin until 1997 when the disorder was correctly diagnosed 
as paroxysmal supraventricular tachycardia (SVT).  He alleges 
that he had multiple problems as a result of taking the 
Dilantin, although he has not specified the problems.   

The evidence of record shows that the veteran suffered a 
cerebrovascular accident (CVA) in 1980.  A record from Our 
Lady of Mercy Hospital of a hospitalization in August and 
September 1981 shows that the veteran had seizures on two 
occasions in May 1981 and one that night.  The seizures were 
apparently the grand mal type.  It was also noted that the 
veteran had had a stroke the year before.  The impressions 
were status post right hemisphere infarction, and seizure 
disorder, secondary to previous vascular insult.  A VA 
treatment record dated in January 1982 also shows a diagnosis 
of seizure disorder due to the CVA.  It was noted that the 
veteran was on medicine to control his seizures.  

The medical records show that over the years the veteran 
continued to take medication (Dilantin) for the seizure 
disorder.  VA outpatient treatment records dated September 
13, 1988, and May 15, 1989, show that he continued to have a 
few minor seizures but no major seizures.  A record dated 
April 9, 1990, shows that the veteran denied any major 
seizure activity but reported occasional mini-seizures.  It 
was noted that he was taking his medications as prescribed 
with no problems.  The next treatment note, dated September 
4, 1990, shows that the veteran had had no seizure activity 
since the last visit.  Another progress note dated December 
17, 1991, shows that the veteran did not recall any recent 
seizures and was taking his medications as directed.  A 
record dated September 3, 1997, shows that the veteran denied 
any seizures for many years.  It was noted that the veteran 
had quit taking Dilantin a month ago on his own.  A VA record 
dated March 2, 1998, shows that the veteran had diagnoses of, 
among other things, paroxysmal SVT and history of seizures 
since 1982.

The medical evidence shows that VA prescribed Dilantin for 
the veteran's seizures and he remained on that medication for 
many years after the seizures began in May 1981.  There is no 
medical evidence that the veteran was wrongly diagnosed with 
a seizure disorder.  The private medical records dated in 
August 1981 also show a diagnosis of seizure disorder.  The 
veteran has indicated that he was misdiagnosed due to the 
fact that his current diagnosis is paroxysmal SVT and not 
seizure disorder.  However, the medical record dated in March 
1998 which provides a diagnosis of paroxysmal SVT also noted 
a diagnosis of history of seizures since 1982.  The medical 
evidence does not indicate that the diagnosed seizure 
disorder was recharacterized as paroxysmal SVT.  In addition, 
there is no medical evidence that the veteran was prescribed 
the wrong medication.  On the contrary, the medical evidence 
indicates that the medication reduced the frequency and 
severity of the seizures from grand mal type to minor 
seizures to no seizure activity and only a history of seizure 
disorder.  Moreover, there is no medical evidence of any 
complications or disability due to the veteran's treatment 
with Dilantin.

The evidence that the veteran was misdiagnosed with a seizure 
disorder, that he was improperly prescribed Dilantin and that 
he has disability due to the treatment with Dilantin is 
limited to the veteran's own statements.  As a lay person, 
the veteran is not competent to render these medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, the Board must conclude that the 
veteran's claim is not well grounded.
ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for disability due to VA treatment of the 
veteran with Dilantin is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

